Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 1 of 17




    Exhibit AA
Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 2 of 17




                 State of Arizona


                 The Master List
         of State Government Programs

                             and

                    State Agencies’
             Five Year Strategic Plans




                      Douglas A. Ducey
                          GOVERNOR




                        JANUARY 2019




                                                            AZMT003465
                        Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 3 of 17


                                                             Program Summary
                                                        COMMUNITY CORRECTIONS
 Karen Hellman, Division Director
 Phone: (602) 542‐5155
 A.R.S. § 41‐1604

Mission:
To provide effective community supervision of offenders, facilitate their successful transition from prison to the community, and return
offenders to prison when necessary to protect the public.
Description:
This program is charged with supervising offenders on community supervision and identifying and returning to prison offenders who
violate conditions of supervision and represent a serious threat to public safety. The program refers to law enforcement and prosecutorial
agencies sex offenders subject to registration, community notification, and sexually violent person laws; coordinates sex offender
registration prior to release; assists in the apprehension, extradition and transportation of fugitives; completes due process on all offenders
returned to custody; represents the Department at revocation hearings conducted by the Board of Executive Clemency; conducts
administrative hearings; provides criminal history information to authorized criminal justice agencies; manages the implementation of the
Interstate Compact for the Supervision of Adult Inmates and Offenders (releasees on community supervision); collaborates with state and
community agencies; and interacts with individual victims and victim associations. This program also operates Reentry Centers in the
community to assist offenders in successful completion of community supervision by offering programming, intermediate sanctions, and
temporary housing for offenders released to homelessness; this program contributes to public safety and community well‐being,
particularly related to housing for homeless sex offenders.

Funding:
                                                 FY 2018 Actual        FY 2019 Estimate         FY 2020 Estimate
General Funds                                            17,150.3                 16,878.6                16,878.6
Other Appropriated Funds                                  2,532.3                  2,705.6                 3,305.6
Other Non Appropriated Funds                              6,105.7                 10,548.4                10,548.4
Total Funding                                            25,788.3                 30,132.6                30,732.6

FTE Positions                                               185.0                    185.0                     185.0

 Goal 1    To promote successful completion of community supervision
                                              FY 2017     FY 2018                  FY 2018       FY 2019             FY 2020
Performance Measures
                                               Actual     Estimate                  Actual       Estimate            Estimate
Community supervision successes (average                 70.6           80.0             67.7          80.0                   80.0
percent per month)
Re‐incarcerated due to technical violations              269             250             255            225                   215
(average per month)
Explanation: Used median rather than mean to adjust for wide range of 220 to 325 per month




Department of Corrections                                 Dollars are listed in thousands,                                     AZMT003662
                                                                                                                                       198
                                                                                                    Go to Table of Contents
                                                            as requested by agencies.
 Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 4 of 17




                STATE OF ARIZONA

MASTER LIST OF STATE GOVERNMENT PROGRAMS

STATE AGENCIES’ FIVE YEAR STRATEGIC PLANS

                             AND

CABINET AGENCIES’ STRATEGIC PLAN SUMMARIES




                      Douglas A. Ducey
                          GOVERNOR




                         NOVEMBER 2020




                                                             AZMT006250
                        Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 5 of 17


Funding:
                                                 FY 2020 Actual        FY 2021 Estimate        FY 2022 Estimate
General Fund                                            133,776.0               152,270.4            173,491.9
Other Appropriated Funds                                  6,362.4                 6,373.0              6,473.0
Other Non Appropriated Funds                             13,788.7                26,451.9              7,145.0
Total Funding                                           153,927.1               185,095.3            187,109.9

FTE Positions                                               735.5                    735.5                 735.5

 Goal 1    To provide leadership and direction in the management of inmate population growth and the allocation of physical and fiscal
            resources.
                                               FY 2019       FY 2020     FY 2020       FY 2021      FY 2022
Performance Measures
                                                 Actual     Estimate      Actual      Estimate      Estimate
Average daily inmate population                       42,074         42,475          42,105       39,339           39,339
Average daily rated bed surplus or (deficit)          (3,338)        (3,603)         (3,133)       (948)           (1,239)
                                                             Program Summary
                                                        COMMUNITY CORRECTIONS
 Karen Hellman, Assistant Director
 Phone: (602) 542‐5155
 A.R.S. § 41‐1604

Mission:
To provide effective community supervision of offenders, facilitate their successful transition from prison to the community, and return
offenders to prison when necessary to protect the public.
Description:
This program is charged with supervising offenders on community supervision and identifying and returning to prison offenders who
violate conditions of supervision and represent a serious threat to public safety. The program refers to law enforcement and prosecutorial
agencies sex offenders subject to registration, community notification, and sexually violent person laws; coordinates sex offender
registration prior to release; assists in the apprehension, extradition and transportation of fugitives; completes due process on all offenders
returned to custody; represents the Department at revocation hearings conducted by the Board of Executive Clemency; conducts
administrative hearings; provides criminal history information to authorized criminal justice agencies; manages the implementation of the
Interstate Compact for the Supervision of Adult Inmates and Offenders (releasees on community supervision); collaborates with state and
community agencies; and interacts with individual victims and victim associations. This program also operates Reentry Centers in the
community to assist offenders in successful completion of community supervision by offering programming, intermediate sanctions, and
temporary housing for offenders released to homelessness; this program contributes to public safety and community well‐being,
particularly related to housing for homeless sex offenders.

Funding:
                                                 FY 2020 Actual        FY 2021 Estimate        FY 2022 Estimate
General Fund                                             13,974.0                 19,069.0             20,437.8
Other Appropriated Funds                                    710.8                  2,705.6              2,691.8
Other Non Appropriated Funds                             11,885.3                  6,308.8              6,308.8
Total Funding                                            26,570.0                 28,083.4             29,438.4

FTE Positions                                               177.0                    177.0                 177.0

 Goal 1    To promote successful completion of community supervision
                                              FY 2019     FY 2020                  FY 2020      FY 2021       FY 2022
Performance Measures
                                               Actual     Estimate                  Actual      Estimate      Estimate
Re‐incarcerated due to technical violations              248             225             209         200              200
(average per month)


Department of Corrections                                 Dollars are listed in thousands,                             AZMT006452
                                                            as requested by agencies.
Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 6 of 17




    Exhibit BB
        Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 7 of 17




BRIAN M. BOYNTON
ACTING ASSISTANT ATTORNEY GENERAL

BRIGHAM J. BOWEN
ASSISTANT BRANCH DIRECTOR

Michael F. Knapp (CA Bar No. 314104)
Adam Kirschner (IL Bar No. 6286601)
Brian C. Rosen-Shaud (ME Bar No. 006018)
Kuntal Cholera (DC Bar No. 1031523)
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW Room 12008
Washington, D.C. 20530
(202) 514-2071 (telephone)
(202) 616-8470 (facsimile)
Email: Michael.F.Knapp@usdoj.gov
       Adam.Kirschner@usdoj.gov
       Brian.C.Rosen-Shaud@usdoj.gov
       Kuntal.Cholera@usdoj.gov

        Counsel for Defendants

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA

______________________________________
                                        )
State of Arizona, et al.,               )
                                        )
                        Plaintiffs,     )
      v.                                )        No. 2:21-cv-00186-SRB
                                        )
Department of Homeland Security, et al. )
                                        )
                        Defendants.     )
____________________________ ____ ____ )


           DEFENDANTS’ OBJECTIONS AND RESPONSES
 TO PLAINTIFFS’ THIRD SET OF INTERROGATORIES AND SECOND SET
       OF REQUESTS FOR PRODUCTION TO ALL DEFENDANTS



                                           -1-
       Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 8 of 17




       Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure, and pursuant
to the Court’s April 13, 2021 Order, ECF No. 46, the United States of America; the U.S.
Department of Homeland Security (DHS); Alejandro N. Mayorkas, Secretary of Homeland
Security, in his official capacity; Troy Miller, Acting Commissioner of U.S. Customs and
Border Protection (CBP), in his official capacity; Tae Johnson, Acting Director of U.S.
Immigration and Customs Enforcement (ICE), in his official capacity; and Tracy Renaud,
Acting Director of U.S. Citizenship and Immigration Services (USCIS), in her official capacity,
hereby submit the following objections and responses to Plaintiffs’ Third Set of
Interrogatories and Second Set of Requests for Production to All Defendants (Plaintiffs’ Third
Discovery Requests).
                            OBJECTIONS TO DEFINITIONS
       1.      Defendants object to Plaintiffs’ Definition No. 2 to the extent that it defines
“document” to include “all drafts or copies of a document or electronically stored
information,” as such a definition is inherently overbroad and unduly burdensome. To the
extent that Plaintiffs seek either drafts or information contained within drafts, that information
is highly likely to be subject to withholding as protected by one or more governmental
privileges, including the deliberative process privilege. Searching for, reviewing, redacting
and/or producing a privilege log for all such records would be unduly burdensome and
disproportionate to the needs of the case. Moreover, to the extent Plaintiffs seek “all . . .
copies” of a document or electronically stored information, the definition is unduly
burdensome in that it would require Defendants to search for redundant documents without
regard to whether those documents contain any distinct information. Accordingly, unless
otherwise noted, Defendants will not produce “all . . . copies” and will not include draft
documents.
       2.      Defendants object to Plaintiffs’ Definition No. 10 to the extent the term “you”
is defined as including “the United States Department of Justice,” as such a definition is
inherently overbroad and unduly burdensome and seeks records outside the control of the

                                               -2-
         Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 9 of 17




entities responsible for the policy relevant to this litigation. Moreover, any information held
by the Department of Justice in relation to this matter is likely to be subject to withholding as
attorney-client privileged or work product information. Requiring Defendants to search
Department of Justice records and generate a privilege log would create an undue burden and
would be disproportionate to the needs of the case, particularly given that Plaintiffs are
challenging a policy issued by ICE. Accordingly, unless otherwise noted, these responses are
limited to knowledge or documents within the possession, custody, or control of ICE, and no
other components or offices within DHS.
                     OBJECTIONS TO GENERAL INSTRUCTIONS
         1.      Defendants object to the General Instruction insofar as it purports to
incorporate by reference Federal Rule of Civil Procedure 36, which relates to Requests for
Admission and therefore has no application to Plaintiffs’ Third Discovery Requests.
         2.      Defendants also object to the General Instructions to the extent they impose
additional obligations and requirements on Defendants beyond those required or permitted
by the Federal Rules of Civil Procedure 33 and 34.
              OBJECTIONS TO INSTRUCTIONS FOR INTERROGATORIES
         1.      Defendants object to Instruction No. 4 insofar as it purports to require
Defendants to seek and obtain information outside the possession, custody, or control of any
party.
  OBJECTIONS TO INSTRUCTIONS FOR REQUESTS FOR PRODUCTION
         1.      Defendants object to Instruction No. 2 insofar as producing electronically
stored data from ICE’s proprietary databases in native format with metadata intact is
impractical and infeasible under the expedited timelines applicable to this case. Producing
documents in such form is unduly burdensome and disproportionate to the needs of the case.
Defendants will produce documents in .pdf format.




                                               -3-
          Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 10 of 17




                                 GENERAL OBJECTIONS
          1.     Defendants object to Plaintiffs’ Third Discovery Requests on the grounds that
they greatly exceed the scope of permissible discovery in APA cases. The Court’s review under
the APA is limited to a determination of whether the Interim Guidance is “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §
706(2). Judicial review under this standard is limited to the administrative record that was
before the decision-making agency and may not include a new record constructed by the
reviewing court. Camp v. Pitts, 411 U.S. 138, 143 (1973). Indeed, “[i]f the record before the
agency does not support the agency action, if the agency has not considered all the relevant
factors, or if the reviewing court simply cannot evaluate the challenged agency action on the
basis of the record before it, the proper course, except in rare circumstances, is to remand to
the agency for additional investigation or explanation. Florida Power & Light Co. v. Lorion, 470
U.S. 729, 744 (1985). Accordingly, any discovery sought concerning Plaintiffs’ APA claims is
inappropriate.
          2.     The Court authorized limited discovery only as to the issues of standing and
irreparable harm. Defendants will not produce information that is outside the scope of those
topics.
          3.     Defendants object to each and every request to the extent that it is deemed to
require disclosure of matters subject to the attorney-client privilege, the attorney work product
doctrine, or any other applicable privileges, including the deliberative process privilege and the
presidential communications privilege. Defendants will not provide privileged information in
response to Plaintiffs’ Third Discovery Requests.
          4.     Defendants incorporate by reference every general objection set forth above
into each specific response set forth below. A specific response may repeat a general objection
for emphasis or some other reason. The failure to include any general objection in any specific
response does not waive any general objection to that request. Moreover, Defendants do not
waive their right to amend their responses.

                                               -4-
          Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 11 of 17




          OBJECTIONS AND RESPONSES TO INTERROGATORIES
Interrogatory No. 5: IDENTIFY by month the total number of ICE immigration detainers
issued for NONCITIZENS in custody of federal, state, and local law enforcement agencies,
jails, and prisons for the time period of January 1, 2020 to present.
Objections: Defendants object to Interrogatory No. 5 to the extent it seeks information that
is not relevant to any alleged irreparable harm incurred by the states of Arizona and Montana.
Defendants further object because the information related to the number of detainers issued
is not relevant to the legal claims in this case, which concerns only execution of final orders
of removal. Defendants also object to Interrogatory No. 5 to the extent that generating the
information necessary to respond to the interrogatory as drafted is unduly burdensome and
disproportionate to the needs of the case. Due to the nature of ICE’s record systems,
significant lead time is necessary to collect and process relevant data, and collecting data on an
ongoing basis is unduly burdensome and disproportionate to the needs of the case. Based on
the information readily available to ICE, Defendants will provide the total number of
immigration detainers issued by ICE, by month, from January 1, 2020 to May 1, 2021.
Response: Subject to and without waiving the foregoing objections, the following data
represents the total number of ICE immigration detainers, by month, issued for
NONCITIZENS in custody of federal, state, and local law enforcement agencies, jails, and
prisons for the time period of January 1, 2020 to May 1, 2021, for the United States, and
more narrowly for the states of Arizona and Montana, respectively:
ERO Detainers FY2020 - FY2021 YTD (Filtered to 1/1/2020 - 5/1/2021)
Fiscal Year  1-Oct     2-Nov    3-Dec      4-Jan      5-Feb      6-Mar       7-Apr     8-May       9-Jun    10-Jul    11-Aug   12-Sep Total
   2020                                  11,749      10,349      9,777       7,279     9,840      8,911     9,631     11,185   10,853 89,574
   2021     11,433    10,173    9,525     9,570       5,023      2,233       2,323        24                                          50,304


ERO Detainers FY2020 - FY2021 YTD (Filtered to 1/1/2020 - 5/1/2021) Issued to Detainer Facilities in Arizona
Fiscal Year  1-Oct     2-Nov    3-Dec      4-Jan      5-Feb      6-Mar      7-Apr     8-May         9-Jun    10-Jul   11-Aug   12-Sep Total
   2020                                      429       478         384        280       302          225      253        341     321  3,013
   2021        298       305     291         225         86         63         91       -                                             1,359


ERO Detainers FY2020 - FY2021 YTD (Filtered to 1/1/2020 - 5/1/2021) Issued to Detainer Facilities in Montana
Fiscal Year  1-Oct     2-Nov    3-Dec      4-Jan      5-Feb      6-Mar      7-Apr     8-May         9-Jun    10-Jul   11-Aug   12-Sep Total
   2020                                        4          3          1          3         7            9         4        6        3     40
   2021         8         1         2          3        -          -            1       -                                                15




                                                                      -5-
       Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 12 of 17




     OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

Request for Production No. 4: Provide copies of ALL underlying reports and data used to
provide the responses to Interrogatories 1-5 that seek numerical data and statistics.
Objections: Defendants object insofar as “underlying reports and data” is vague and
ambiguous. Defendants understand this term to refer to summary data and not to raw data
for each individual enforcement action. To the extent that this request seeks the underlying
raw data for each enforcement action, the request is unduly burdensome and disproportionate
to the needs of the case. The underlying raw data related to individual enforcement actions
comprises many millions of data, including information that is subject to law enforcement
privilege, deliberative process privilege, attorney-client privilege, or other governmental
privilege. Given the burden of collecting all of this raw data, converting it to a producible
form, reviewing it for privilege, producing it, and generating a privilege log, such a request
would be unduly burdensome and vastly disproportionate to the needs of the case. Defendants
further object to the extent that such a request would seek information that is protected by
the deliberative process privilege, the attorney-client privilege, law enforcement privilege, or
other governmental privilege.
Response: Subject to and without waiving the foregoing objection, Defendants do not
possess any documents responsive to this request in their possession, custody or control
beyond the information provided in response to Interrogatories 2 and 5, the only
interrogatories that seek numerical data and statistics. Due to the manner in which DHS
collates data, there are no specific reports or data subsets used to provide responses to
Interrogatories 2 or 5. Rather the particular data sought was specifically queried, from DHS’s
comprehensive and proprietary database.


Request for Production No. 5:           Provide copies of ALL DOCUMENTS, including
communications from, to or copying the Acting ICE Director, regarding the possible removal
flight is mentioned in the administrative record at AR_AZ00004703.
                                              -6-
       Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 13 of 17




Objections: Defendants object to Request for Production No. 5 in its entirety and will not
respond. Defendants object that the phrase “the possible removal flight is [sic] mentioned in
the administrative record at AR_AZ00004703” is vague and ambiguous. Defendants
understand this to refer to a removal flight scheduled to depart the United States for a location
in Africa between February 1, 2021 and February 6, 2021. The scope of discovery is limited
by the Court to the topics of irreparable harm and standing related to the Interim Guidance.
The relevant time period predates the February 18, 2021 Interim Guidance that is the subject
of discovery in this litigation. Any information related to such a flight is therefore not relevant
to any injury or harm to Plaintiffs caused by the Interim Guidance because an effect cannot
precede its cause. Defendants further object to Request for Production No. 5 to the extent
that it seeks information that is protected by the deliberative process privilege, the attorney-
client privilege, law enforcement privilege, or other governmental privilege.



As to the interrogatories, see Attachment A.

As to the objections:

Dated: May 12, 2021                          Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             BRIGHAM J. BOWEN
                                             Assistant Branch Director
                                             Federal Programs Branch

                                              /s/Michael F. Knapp
                                             MICHAEL F. KNAPP
                                             CA Bar No. 314104
                                             Trial Attorney
                                             ADAM KIRSCHNER
                                             IL Bar No. 6286601
                                             Senior Trial Counsel
                                             BRIAN C. ROSEN-SHAUD
                                             ME Bar No. 006018
                                                -7-
Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 14 of 17




                             KUNTAL CHOLERA
                             DC Bar No. 1031523
                             Trial Attorneys
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street, NW Room 12008
                             Washington, D.C. 20530
                             (202) 514-2071 (telephone)
                             (202) 616-8470 (facsimile)
                             Email: Michael.F.Knapp@usdoj.gov
                                    Adam.Kirschner@usdoj.gov
                                    Brian.C.Rosen-Shaud@usdoj.gov
                                    Kuntal.Cholera@usdoj.gov

                             EREZ REUVENI
                             CA Bar No. 264124
                             Assistant Director
                             U.S. Department of Justice
                             Civil Division, Office of Immigration Litigation
                             P.O. Box 868, Ben Franklin Station
                             Washington, D.C. 20044
                             202-307-4293 (telephone)
                             Email: Erez.R.Reuveni@usdoj.gov

                             Counsel for Defendants




                               -8-
Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 15 of 17




        ATTACHMENT A




                               -9-
Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 16 of 17
       Case 2:21-cv-00186-SRB Document 70-1 Filed 05/13/21 Page 17 of 17




                                CERTIFICATE OF SERVICE
       I hereby certify that the foregoing Defendants’ Objections and Responses to Plaintiffs’

Discovery Requests was served on counsel for Plaintiff via email on May 12, 2021.


                                             /s/ Michael F. Knapp
                                             MICHAEL F. KNAPP




                                               -11-
